        Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 1 of 46 Page ID #:1


                             UNITED STATES DISTRICT COURT
                                                      for the
                                           Central District of California

                                                           )
             In the Matter of the Search of:               )
                                                                    Case No. 2:20-MJ-3177
    Information associated with account subscriber         )
     number identified as 871265 that is within the        )
 possession, custody, or control of Rackspace US, Inc.     )
                                                           )

         APPLICATION FOR WARRANT BY TELEPHONE PURSUANT TO 18 U.S.C. § 2703

       I, a federal law enforcement officer, request a warrant pursuant to Title 18, United States Code, Section
2703, and state under penalty of perjury that I have reason to believe that within the following data:
       See Attachment A
There are now concealed or contained the items described below:
       See Attachment B
       The basis for the search is:
                Evidence of a crime;
                Contraband, fruits of crime, or other items illegally possessed;
                Property designed for use, intended for use, or used in committing a crime.

       The search is related to a violation of:
        Code section(s)                                    Offense Description
        7 U.S.C §§ 136j(a)(1)(A) and (E), 136l(b)(1)       Sale or distribution in the United States of an
                                                           unregistered and misbranded pesticide
       The application is based on these facts:
       See attached Affidavit, which is incorporated herein by reference.


                                                                               Applicant’s signature
                                                                            Wendy Su, Special Agent
                                                                               Printed name and title

 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date: ___July 10, 2020_____________________
                                                                                 Judge’s signature
 City and State: ____________________________                   Hon. John E. McDermott, U.S. Magistrate Judge
                                                                               Printed name and title

AUSA: J. Johns (213-503-1690) and M. Williams (ext. 3359)
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 2 of 46 Page ID #:2



                              ATTACHMENT A

                       PROPERTY TO BE SEARCHED
     This warrant applies to information associated with the

SUBJECT ACCOUNT identified by the subscriber number 871265 that

is within the possession, custody, or control of Rackspace US,

Inc., a company that accepts service of legal process at 1

Fanatical Place, City of Windcrest, San Antonio, Texas 78218,

regardless of where such information is stored, held, or

maintained.
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 3 of 46 Page ID #:3



                              ATTACHMENT B

                          ITEMS TO BE SEIZED

I.   SEARCH PROCEDURES
     1.   The warrant will be presented to personnel of

Rackspace US, Inc. (the "PROVIDER"), who will be directed to

isolate the information described in Section II below.

     2.   To minimize any disruption of service to third

parties, the PROVIDER’s employees and/or law enforcement

personnel trained in the operation of computers will create an

exact duplicate of the information described in Section II

below.

     3.   The PROVIDER’s employees will provide in electronic

form the exact duplicate of the information described in Section

II below to the law enforcement personnel specified below in

Section IV.

     4.   With respect to contents of wire and electronic

communications produced by the PROVIDER (hereafter, "content

records," see Section II.10.a. below), law enforcement agents

and/or individuals assisting law enforcement and acting at their

direction (the "search team") will examine such content records

pursuant to search procedures specifically designed to identify

items to be seized under this warrant.        The search shall extract

and seize only the specific items to be seized under this

warrant (see Section III below).        The search team may use

forensic examination and searching tools, such as "EnCase" and

"FTK" (Forensic Tool Kit), which tools may use hashing and other

sophisticated techniques.     The review of the electronic data may


                                    i
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 4 of 46 Page ID #:4



be conducted by any government personnel assisting in the

investigation, who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney

support staff, and technical experts.       Pursuant to this warrant,

the investigating agency may deliver a complete copy of the

seized, copied, or disclosed electronic data to the custody and

control of attorneys for the government and their support staff

for their independent review.

     5.     If the search team encounters immediately apparent

contraband or other evidence of a crime outside the scope of the

items to be seized, the team shall immediately discontinue its

search pending further order of the Court and shall make and

retain notes detailing how the contraband or other evidence of a

crime was encountered, including how it was immediately apparent

contraband or evidence of a crime.

     6.     The search team will complete its search of the

content records as soon as is practicable but not to exceed 120

days from the date of receipt from the PROVIDER of the response

to this warrant.    The government will not search the content

records beyond this 120-day period without first obtaining an

extension of time order from the Court.

     7.     Once the search team has completed its review of the

content records and created copies of the items seized pursuant

to the warrant, the original production from the PROVIDER will

be sealed -- and preserved by the search team for authenticity

and chain of custody purposes -- until further order of the

Court.    Thereafter, the search team will not access the data



                                   ii
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 5 of 46 Page ID #:5



from the sealed original production which fell outside the scope

of the items to be seized absent further order of the Court.

      8.    The special procedures relating to digital data found

in this warrant govern only the search of digital data pursuant

to the authority conferred by this warrant and do not apply to

any search of digital data pursuant to any other court order.

      9.    Pursuant to 18 U.S.C. § 2703(g) the presence of an

agent is not required for service or execution of this warrant.

II.   INFORMATION TO BE DISCLOSED BY THE PROVIDER
      10.   To the extent that the information described in

Attachment A is within the possession, custody, or control of

the PROVIDER, regardless of whether such information is located

within or outside of the United States, including any

information that has been deleted but is still available to the

PROVIDER, or has been preserved pursuant to a request made under

18 U.S.C. § 2703(f), the PROVIDER is required to disclose the

following information to the government for each SUBJECT ACCOUNT

listed in Attachment A:
            a.   All contents of all wire and electronic

communications associated with the SUBJECT ACCOUNT, limited to

that which occurred on or after January 1, 2020, 13 including:

                 i.   All files and settings associated with the

SUBJECT ACCOUNT, including preserved and current images,


      13
       To the extent it is not reasonably feasible for the
PROVIDER to restrict any categories of records based on this
date restriction (for example, because a date filter is not
available for such data), the PROVIDER shall disclose those
records in its possession at the time the warrant is served upon
it.


                                   iii
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 6 of 46 Page ID #:6



communication and connection logs, and information used to login

or gain access to the servers, and including capture of data

stored in volatile memory;

                ii.   All records pertaining to communications

between the PROVIDER and any person regarding the SUBJECT

ACCOUNT, including contacts with support services and records of

actions taken; and

                iii. All stored passwords, including passwords

stored in clear text and hash form, and for any hashed values

that include a salt, the PROVIDER shall provide the salt value

used to compute the stored password hash value, and any security

questions and answers.

          b.    All other records and information, including:
                i.    All subscriber information, including the

date on which the account was created, the length of service,

the IP address used to register the account, the subscriber’s

full name(s), screen name(s), any alternate names, other account

names or e-mail addresses associated with the account, linked
accounts, telephone numbers, physical addresses, and other

identifying information regarding the subscriber, including any

removed or changed names, email addresses, telephone numbers or

physical addresses, the types of service utilized, account

status, account settings, login IP addresses associated with

session dates and times, as well as means and source of payment,

including detailed billing records, and including any changes

made to any subscriber information or services, including
specifically changes made to secondary e-mail accounts, phone



                                   iv
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 7 of 46 Page ID #:7



numbers, passwords, identity or address information, or types of

services used, and including the dates on which such changes

occurred, for the following accounts:

                      (I)   the SUBJECT ACCOUNT.

                ii.   All user connection logs and transactional

information of all activity relating to the SUBJECT ACCOUNT

described above in Section II.10.a., including all log files,

dates, times, durations, data transfer volumes, methods of

connection, IP addresses, ports, routing information, dial-ups,

and locations, and including specifically the specific product

name or service to which the connection was made.

III. INFORMATION TO BE SEIZED BY THE GOVERNMENT
     11.   For each SUBJECT ACCOUNT listed in Attachment A, the

search team may seize:

           a.   All information described above in Section

II.10.a. that constitutes evidence, contraband, fruits, or

instrumentalities of violations of 7 U.S.C §§ 136j(a)(1)(A) and

(E), 136l(b)(1), namely:
                i.    Information relating to who created,

accessed, or used the SUBJECT ACCOUNT, including records about

their identities and whereabouts.

                ii.   Documents and records referring or relating

to the purchase, manufacture, compounding and/or processing of

MAQUAT 10, QUAT, sanitizer, QUAT Solution, or other unregistered

or misbranded pesticide products by or on behalf of OCCS or

Ultra Clean.




                                    v
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 8 of 46 Page ID #:8



                iii. Documents and records referring or relating

to the purchase of chemicals and/or other ingredients such as

alkyl dimethyl benzyl ammonium chloride, alkyl dimethyl

ethylbenzyl ammonium chloride, or any other unregistered or

misbranded pesticide products.

                iv.     Documents and records referring or relating

to efficacy claims for MAQUAT 10, QUAT, sanitizer, or QUAT

Solution, such as microbiological analysis or other laboratory

testing results and reports.

                v.      Documents and records referring or relating

to the labeling, packaging, or repackaging of MAQUAT 10, QUAT,

sanitizer, or QUAT Solution, or other unregistered or misbranded

pesticide products manufactured by or on behalf of OCCS or Ultra

Clean.

                vi.     Documents and records referring or relating

to marketing, advertising, sales or product representations for

MAQUAT 10, QUAT, sanitizer, or QUAT Solution, or other

unregistered or misbranded pesticide products manufactured by or

on behalf of OCCS or Ultra Clean.

                vii. Documents and records referring or relating

to the distribution, sale, transportation, and delivery of

MAQUAT 10, QUAT, sanitizer, or QUAT Solution, or other

unregistered or misbranded pesticide products manufactured by or

on behalf of OCCS or Ultra Clean.

                viii.        Documents related to State of

California and/or federal rules and regulations applicable to

the manufacture, sale, distribution, and shipment of pesticides.



                                   vi
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 9 of 46 Page ID #:9



                  ix.   Documents and records that show which entity

of individuals own, control, or manage OCCS, such as rental or

lease agreements, mortgage documents, rental or lease payments,

and utility or telephone bills.

            b.   All records and information described above in

Section II.10.b.

IV.   PROVIDER PROCEDURES
      12.   IT IS ORDERED that the PROVIDER shall deliver the

information set forth in Section II within 10 days of the

service of this warrant.     The PROVIDER shall send such

information to:

            Special Agent Wendy Su
            75 Hawthorne Street, CID-1
            San Francisco, CA 94105
            Phone: (415) 947-4554 / Fax: (415) 947-4559
            Email: su.wendy@epa.gov

      13.   IT IS FURTHER ORDERED that the PROVIDER shall provide

the name and contact information for all employees who conduct

the search and produce the records responsive to this warrant.




                                   vii
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 10 of 46 Page ID #:10



                                 AFFIDAVIT
I, Wendy Su, being duly sworn, declare and state as follows:

                            I.    INTRODUCTION
      1.   I am a Special Agent ("SA") with the United States

Environmental Protection Agency ("EPA"), Criminal Investigation

Division ("EPA-CID"), and have been since September 2010. I have

a Master's degree in Environmental Science and Management from

the University of California Santa Barbara, and a Bachelor's

degree in Sociology and Geography/Environmental Studies from the

University of California Los Angeles. I have completed training

at the Federal Law Enforcement Training Center ("FLETC") in

Glynco, Georgia, which included the Criminal Investigator

Training Program, the EPA-CID Environmental Investigation Basic

Training Program, and the Economic Crimes Investigation and

Analysis Training Program. In addition, I have received both

formal and informal training from FLETC and other institutions

regarding computer-related investigations and computer

technology. I am charged with investigating environmental crimes

including violations of the Federal Insecticide, Fungicide and

Rodenticide Act ("FIFRA"), 7 U.S.C. §§ 136 et seq., and Title 18

crimes such as wire fraud, false statements, conspiracy, and

obstruction of justice. These investigations have often included

the execution of search warrants. Pursuant to 18 U.S.C. § 3063,

Special Agents of EPA-CID are authorized to apply for and serve

search warrants. I have participated in the execution of

numerous search warrants involving violations of federal

environmental statutes. I have been the lead investigator and/or
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 11 of 46 Page ID #:11



co-investigator in various criminal investigations for

violations of environmental laws.

      2.   I make this affidavit in support of an application for

a warrant for information associated with the subscriber account

identified by the number 871265 (the "SUBJECT ACCOUNT") that is

stored at premises controlled by Rackspace US, Inc. (the

"PROVIDER"), a provider of electronic communication and remote

computing services, headquartered at 1 Fanatical Place, City of

Windcrest, San Antonio, Texas 78218. 1 The information to be

searched is described in Attachment A. This affidavit is made in

support of an application for a warrant under 18 U.S.C.

§§ 2703(a), 2703(b)(1)(A), 2703(c)(1)(A) and 2703(d) 2 to require


      1Because this Court has jurisdiction over the offense(s)
being investigated, it may issue the warrant to compel the
PROVIDER pursuant to 18 U.S.C. §§ 2703(a), (b)(1)(A), (c)(1)(A).
See 18 U.S.C. §§ 2703(a) ("A governmental entity may require the
disclosure by a provider . . . pursuant to a warrant issued
using the procedures described in the Federal Rules of Criminal
Procedure . . . by a court of competent jurisdiction") and 2711
("the term ‘court of competent jurisdiction’ includes -- (A) any
district court of the United States (including a magistrate
judge of such a court) or any United States court of appeals
that -- (i) has jurisdiction over the offense being
investigated; (ii) is in or for a district in which the provider
of a wire or electronic communication service is located or in
which the wire or electronic communications, records, or other
information are stored; or (iii) is acting on a request for
foreign assistance pursuant to section 3512 of this title").
     2 The government is seeking non-content records pursuant to
18 U.S.C. § 2703(d). To obtain the basic subscriber
information, which does not contain content, the government
needs only a subpoena. See 18 U.S.C. § 2703(c)(1), (c)(2). To
obtain additional records and other information--but not
content--pertaining to subscribers of an electronic
communications service or remote computing service, the
government must comply with the dictates of section
2703(c)(1)(B), which requires the government to supply specific
and articulable facts showing that there are reasonable grounds
to believe that the records or other information sought are



                                     2
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 12 of 46 Page ID #:12



the PROVIDER to disclose to the government copies of the

information (including the content of communications) described

in Section II of Attachment B. Upon receipt of the information

described in Section II of Attachment B, law enforcement agents

and/or individuals assisting law enforcement and acting at their

direction will review that information to locate the items

described in Section III of Attachment B. Attachments A and B

are incorporated herein by reference.

      3.   As described more fully below, I respectfully submit

there is probable cause to believe that the information

associated with the SUBJECT ACCOUNT constitutes evidence,

contraband, fruits, or instrumentalities of criminal violations

of 7 U.S.C §§ 136j(a)(1)(A) and (E), 136l(b)(1) (the sale or

distribution in the United States of an unregistered and

misbranded pesticide).

      4.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not purport to

set forth all of my knowledge of or investigation into this

matter. Unless specifically indicated otherwise, all




relevant and material to an ongoing criminal investigation in
order to obtain an order pursuant to 18 U.S.C. § 2703(d). The
requested warrant calls for both records containing content (see
Attachment B paragraph II.10.a.) as well as subscriber records
and other records and information that do not contain content
(see Attachment B paragraph II.10.b.).


                                     3
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 13 of 46 Page ID #:13



conversations and statements described in this affidavit are

related in substance and in part only.

                        II.   THE FIFRA FRAMEWORK
      5.   FIFRA regulates, in relevant part, the sale and

distribution of all pesticides sold or distributed in the United

States. All pesticides sold or distributed in the United States

must be registered with EPA. 7 U.S.C. § 136a(a).

      6.   Under FIFRA, the term "pesticide" is defined, in

relevant part, as ". . . any substance or mixture of substances

intended for preventing, destroying, repelling, or mitigating

any pest . . ." 7 U.S.C. § 136(u). The term "pest" means ". . .

any insect, rodent, nematode, fungus, weed . . . or any other

form of terrestrial or aquatic plant or animal life, or virus,

bacteria or other micro–organism . . ." 7 U.S.C. § 136(t). The

term "active ingredient" means, in relevant part, "an ingredient

which will prevent, destroy, repel, or mitigate any pest." 7

U.S.C. § 136(t).

      7.   Under FIFRA, the term "producer" is defined as a ". .

. person who manufactures, prepares, compounds, propagates or

processes any pesticide . . . or active ingredient in producing

a pesticide."    7 U.S.C. § 136(w). The term "produce" means "to

manufacture, prepare, compound, propagate, or process any

pesticide . . . or active ingredient used in producing a

pesticide . . . ." 7 U.S.C. § 136(w).

      8.   Under FIFRA, the term "label" is defined as the

written, printed, or graphic matter on, or attached to, the




                                     4
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 14 of 46 Page ID #:14



pesticide or any of its containers or wrappers. 7 U.S.C.

§ 136(p).

      9.    FIFRA provides that a pesticide is misbranded, in

relevant part, if its label (i) bears any statement, design or

graphic representation which is false or misleading in any

particular, (ii) does not conform to EPA standards, or (iii)

does not bear the EPA establishment registration number. 7

U.S.C. § 136(q).

      10.   Before selling or distributing a pesticide in the

United States, the producer (or registrant) must obtain a

"registration number" by submitting to EPA for its review

information that includes the pesticide formula, the proposed

product’s use, the proposed label (such as warnings and

directions), and data supporting pesticidal claims. 7 U.S.C. §

136a(c). In addition, efficacy tests must be conducted on each

proposed product in order to ascertain through testing that the

product performs in accordance with its labeling and use

directions claims.

      11.   Each registration number is specific to a particular

pesticide formula that has been issued to a particular

registrant. The registration number is valid only for the

particular pesticide formula produced by the registrant or its

EPA-registered licensee. Producers must also obtain an

"establishment number" by registering the location where the

registered pesticide is produced in order to facilitate

inspections. 7 U.S.C. § 136e.




                                     5
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 15 of 46 Page ID #:15



      12.   All pesticides sold or distributed in the United

States must bear an EPA-approved label that sets forth, in

relevant part, the EPA pesticide registration number, the EPA

establishment registration number identifying where the

pesticide was produced, the net contents, an ingredient

statement, and directions and warnings for safe use. 40 C.F.R.

§ 156.10.

      13.   Under FIFRA, it is unlawful for any person to

distribute or sell in the United States any pesticide that (i)

is not registered with EPA (7 U.S.C. § 136j(a)(1)(A)), or (ii)

is misbranded (7 U.S.C. § 136j(a)(1)(E)). It is also unlawful

for any producer to fail to register with EPA the establishment

location where a pesticide is produced. 7 U.S.C.

§§ 136j(a)(2)(L) and 136e(a).

      14.   A knowing violation of FIFRA’s provisions is a Class A

misdemeanor offense. 7 U.S.C. § 136l(b)(1).

      15.   In addition to the Federal FIFRA registration program,

many states have a registration system that requires that

pesticides also be registered with the particular state.

                    III. SUMMARY OF PROBABLE CAUSE
      16.   EPA-CID and the EPA Office of Inspector General ("EPA-

OIG") are conducting an ongoing criminal investigation of OCCS

regarding the sale of unregistered and misbranded sanitizer

products in violation of FIFRA. During the execution of a

federal search warrant on May 29, 2020, agents learned that OCCS

subscribes to the PROVIDER in order to store business records

and other information electronically. As set forth in detail



                                     6
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 16 of 46 Page ID #:16



below, I respectfully submit there is probable cause to believe

that the information associated with the SUBJECT ACCOUNT at the

PROVIDER constitutes evidence, contraband, fruits, or

instrumentalities of criminal violations of 7 U.S.C

§§ 136j(a)(1)(A) and (E), 136l(b)(1) (the sale or distribution

in the United States of an unregistered and misbranded

pesticide).

                   IV.   STATEMENT OF PROBABLE CAUSE
      17.   On April 17, 2020, EPA-CID's San Francisco Area Office

received information from the EPA civil enforcement division

regarding a tip and complaint alleging that OCCS sold an

unregistered and misbranded product. The complaint additionally

alleged that OCCS diluted a registered product.

      18.   I have reviewed the California Secretary of State

website for business filings and found that OCCS incorporated in

California on January 7, 2002, and was given the entity number

C2495222 on January 10, 2003. In a filing dated August 20, 2018,

OCCS identified its address as 10680 Fern Avenue, Stanton,

California. Roman Leo Paradiso ("Paradiso") is listed as the

Chief Executive Officer, and Chief Financial Officer. Paradiso

is listed as one of the Directors of OCCS. I have reviewed

records from the Orange County Assessor’s Office, and found that

the street address is identified as Assessor's Parcel Numbers

126-591-10 and 126-59-11.

      19.   On April 17, 2020, EPA-OIG Special Agent ("SA")

Christopher Huntington interviewed the original complainant




                                     7
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 17 of 46 Page ID #:17



("COMPLAINANT"). 3 The COMPLAINANT stated that OCCS is allegedly

diluting an EPA-registered pesticide product and selling it as a

ready-to-use ("RTU") product called Ultra Clean Sanitizer/Quat

Solution. On or about April 17, 2020, I reviewed the OCCS label

provided by the COMPLAINANT. The label listed the active

ingredients at 0.5%, which is ten times less concentrated than

the original registered product, MAQUAT 10. The label provided

by the COMPLAINANT listed the EPA Registration ID Number, 10324-

63-74439, and EPA Establishment Number 74439-CA-01. The

COMPLAINANT stated the concentrate is in high demand due to the

pandemic and is in short supply. The COMPLAINANT further stated

OCCS sells the Ultra Clean Sanitizer/Quat Solution for

approximately $70 a case. Each OCCS case contains 12 quart-sized

containers.    On or about April 27, 2020, the COMPLAINANT wrote

to SA Huntington and me, "A similar ready to use sanitizer in a

12x1 quart case should sell in the low $20.00 range. We

currently sell the concentrate version in a 4x1 gallon case at

an avg cost of $33.00 per case.... Just one of these

concentrated cases could make 2,048 ready to use sanitizer quart

bottles." On or about May 8, 2020, EPA-OIG SA Huntington browsed

various online retailers for the same EPA Registration No.

starting with "10324-63" and provided me with the following

information:




      3 Complainant is an employee of another chemical company that is a
competitor of OCCS.


                                      8
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 18 of 46 Page ID #:18



             a.    SmartJan (smartjan.com) was selling EnvirOx's

SSS Dish San, EPA Registration No. 10324-63-69268, for

approximately $82.06 for two one-gallon containers.

             b.   McDonald Paper Restaurant Supplies

(mcdonaldpaper.com) was selling the one-gallon Diamond Cleaning

Disinfectant Concentrate, EPA Registration No. 10324-63-4238,

for approximately $44.99.

             c.   The Cleaners Depot (thecleanersdepot.com) was

selling SANI 100 by ChemTron, EPA Registration No. 10324-63-

68921, for approximately $44 for one-gallon, with a limit of one

per customer.

      22.    I calculated that if one concentrated case at

approximately $33.00 a case was purchased by OCCS to make

approximately 2,048 quart bottles of Ultra Clean Sanitizer/Quat

Solution, and then sold at $70 for 12 one-quart bottles, the

seller (OCCS) would collect $11,946.66. This is a gain of

approximately $11,913.66. This is approximately a 36,102%

increase over the $33.00 investment for a case of concentrated

product. 4

MAQUAT 10 and EPA Registration Number 10324-63

      23.    The EPA Office of Pesticide Programs ("OPP")

registered MAQUAT 10 in March 1976 under EPA Registration Number

10324-63. On or about January 4, 2016, EPA approved an amended

label submitted by Mason Chemical Company for MAQUAT 10.




      4 This does not account for costs associated with packaging such as
labeling and containers.


                                      9
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 19 of 46 Page ID #:19



      24.   The MAQUAT 10 product is registered by EPA for use in

many settings, including: airline terminals, airports,

transportation terminals, public facilities, EMS & fire

facilities, emergency vehicles, ambulances, police cars, fire

trucks, police stations, courthouses, correctional facilities,

municipal government buildings, prisons, jails, penitentiaries,

correctional institutions, banks, churches, office buildings,

federally inspected meat and poultry plants, food processing

plants, food establishments, day care centers, schools, hotels,

motels, restaurants, bars, hospitals, nursing homes, healthcare

facilities, operating rooms, quarantine areas, ICU areas,

patient care rooms and facilities, Emergency Rooms, newborn

nurseries, neonatal units, and restrooms. 5 The approved label for


      5 These are areas that are heavily impacted by the COVID-19 pandemic.
For example, the Centers for Disease Control and Prevention (CDC)provides an
"Interim Infection Prevention and Control Recommendations for Patients with
Suspected or Confirmed Coronavirus Disease 2019 (COVID-19) in Healthcare
Settings." In the guidance, it states, "Ensure that environmental cleaning
and disinfection procedures are followed consistently and correctly. /
Routine cleaning and disinfection procedures (e.g., using cleaners and water
to pre-clean surfaces prior to applying an EPA-registered, hospital-grade
disinfectant to frequently touched surfaces or objects for appropriate
contact times as indicated on the product’s label) are appropriate for SARS-
CoV-2 in healthcare settings, including those patient-care areas in which
aerosol generating procedures are performed. /Refer to List N on the EPA
website for EPA-registered disinfectants that have qualified under EPA’s
emerging viral pathogens program for use against SARS-CoV-2."
      Additionally, the CDC’s "Reopening Guidance for Cleaning and
Disinfecting Public Spaces, Workplaces, Businesses, Schools, and Homes"
states, for non-porous surfaces, "Consult EPA’s list of approved products for
use against COVID-19. This list will help you determine the most appropriate
disinfectant for the surface or object. You can use diluted household bleach
solutions if appropriate for the surface. Pay special attention to the
personal protective equipment (PPE) that may be needed to safely apply the
disinfectant and the manufacturer’s recommendations concerning any additional
hazards. Keep all disinfectants out of the reach of children. ... EPA
approved disinfectants, when applied according to the manufacturer’s label,
are effective for use against COVID-19. Follow the instructions on the label




                                     10
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 20 of 46 Page ID #:20



MAQUAT 10 indicates the product was evaluated and found to be

effective against several viruses, including Human Coronavirus,

on hard, non-porous environmental surfaces.

      25.   The active ingredients in MAQUAT 10 are alkyl dimethyl

benzyl ammonium chloride and alkyl dimethyl ethylbenzyl ammonium

chloride. These active ingredients are known as quaternary

ammonium compounds or "quats." Each of these active ingredients

makes up approximately 5% of the contents of the product. These

active ingredients form the basis for pesticidal claims

regulated under FIFRA, specifically the sanitizing, virucidal,

and fungicidal claims.

      26.   On April 26, 2020, I reviewed the EPA’s "List N,"

which identifies "Products with Emerging Viral Pathogens AND

Human Coronavirus claims for use against SARS-CoV-2." 6 EPA
Registration Number 10324-63, for the product named MAQUAT 10,

is on List N. EPA's website states, "For example, if EPA Reg.




for all cleaning and disinfection products for concentration, dilution,
application method, contact time and any other special considerations when
applying."
      6 The virus that causes COVID-19 is SARS-CoV-2. It is an "emerging
viral pathogen," that is, a virus that was heretofore unknown. Because the
occurrence of emerging viral pathogens is unpredictable versus established
pathogens (e.g., norovirus or rhinovirus, a cause of the common cold), there
are few, if any, EPA-registered disinfectant products (pesticides) that will
be specifically tested and approved for use against these infectious agents
until adequate research has been conducted. In addition, standards for
laboratory testing may not have been developed. As a consequence, it may be
difficult to assess the efficacy of EPA-registered pesticides against these
viruses in a timely manner. In anticipation of the occurrence of emerging
viral pathogens and based on experience from pandemic H1N1 and Ebola, on
August 19, 2016, the EPA established a guidance to address means by which
already established EPA-registered pesticides could be used against emerging
viral pathogens, even if the pesticide had not been specifically tested and
approved for that use.


                                     11
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 21 of 46 Page ID #:21



No. 12345-12 is on List N, you can buy EPA Reg. No. 12345-12-

2567 and know you’re getting an equivalent product."

      27.   Under FIFRA regulations, 40 C.F.R. § 152.132, a

registrant may distribute or sell its registered pesticide under

another company’s name and address instead of, or in addition

to, its own. Such distribution and sale is termed "supplemental

distribution" and the product is referred to as a "supplemental

registration" or "distributor product." Supplemental

distribution is permitted upon notification to EPA if all the

conditions set forth in Section 152.132 are met, including that

the distributor product is not repackaged, and remains in the

producer’s unopened container, and that the label of the

distributor product is the same as that of the registered

product, with limited exceptions described in Section

152.132(d). Both the registrant and supplemental registrant,

also referred to as subregistrant, also must comply with

applicable state laws.

      28.   MAQUAT 10 is sold under a variant of supplemental

registration numbers. In order to comply with FIFRA, a

subregistrant would be required to sell MAQUAT 10 as it was

originally formulated, and under the regulatory conditions set

forth in 40 C.F.R. § 152.132.

OCCS Quat Product

      29.   On April 24, 2020, Brandon Boatman with EPA's

Enforcement and Compliance Assurance Division ("ECAD") told me

the following:




                                    12
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 22 of 46 Page ID #:22



            a.    On or about April 17, 2020, he queried the EPA

Section Seven Tracking System ("SSTS") database that contains,

among other things, company numbers, establishment numbers,

registration data, and annual pesticide product reports.

            b.    No companies were listed under EPA Establishment

Number, 74439-CA-01, the number on the OCCS label provided by

the COMPLAINANT.

            c.    The EPA Registration ID Number 10324-63-74439,

the other number on the OCCS label provided by the COMPLAINANT,

is for a supplemental distributor.

            d.    As a supplemental distributor, OCCS can

distribute the exact same MAQUAT 10 product but cannot change

the formulation. Once the formulation is changed, such as by

dilution, that changes the product and it is an unregistered

pesticide (refer to Paragraph 13). A supplemental distributor

cannot change (e.g., dilute) the MAQUAT 10 product in any way,

and has to meet the regulatory conditions set forth in 40 C.F.R.

§ 152.132.

      30.   On or about April 24, 2020, Parissa Naef, Supervisor

and Senior Environmental Scientist for the Enforcement Branch of

the California Department of Pesticide Regulation ("DPR"),

informed me that her records, from 2011 to present, show that

DPR had not conducted an inspection of OCCS. DPR records

indicate that "Sanitizer/Quat Solution Concentrate - 10%" was

registered on May 21, 2012, with the registration number 10324-

63-AA-74439.     There are no other 10324-63 registrations listed




                                    13
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 23 of 46 Page ID #:23



for OCCS. 7 Naef later explained that prior to being registered

with DPR, products must be registered with EPA.

      31.   On or about April 27, 2020, I spoke to Scott McWhorter

with EPA's ECAD. McWhorter told me that there are three relevant

numbering systems: (1) the company number; (2) the supplemental

distributor number; and (3) the establishment number. In order

to be a supplemental distributor, OCCS had to register the

company with EPA, which results in the company having a company

number. OCCS’s company number is 74439. The supplemental

distributor number uses the registrant number and has the

company number added to the end of it. EPA’s records show that

OCCS neither requested nor received an establishment number.

      32.   McWhorter provided me with a record of the EPA Notice

of Supplemental Distribution of a Registered Pesticide Product,

Form 8570-5. The form lists the product as MAQUAT 10. The notice

lists the distributor product name as "Ultra Clean Quality

Cleaning Chemicals Sanitizer/Quat Solution Concentrate - 10%."

The name of the distributor is listed as "O.C.C.S." The notice

is signed and dated by Distributor "Roman Paradiso, President"

on January 12, 2012 and by "Mandi Warner, Regulatory Assistant"

for the Registrant, Mason Chemical Company, on February 16,

2012. Conditions on the form state the following:

            1. The distributor product must have the same
            composition as the basic product.



      7 There is an additional "MAQUAT" product listed with EPA, the MAQUAT
32 PD, registration number 10324-167. On May 21, 2012, OCCS obtained a DPR
registration for Sanitizer/Quat Solution Concentrate - 1.56%" under
registration number 10324-167-AA-74439.


                                     14
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 24 of 46 Page ID #:24



            2. The distributor product must be manufactured and
            packaged by the same person who manufactures and
            packages the registered basic product.
            3. The labeling for the distributor product must bear
            the same claims as the basic product, provided,
            however, that specific claims may be deleted if by
            doing so, no other changes to the label are necessary.
            4. The product must remain in the manufacturer's
            unbroken container.
            5. The label must bear the EPA registration number of
            the basic product, followed by a hyphen and the
            distributor's company number.
            6. Distributor product labels must bear the name and
            address of the distributor qualified by such terms as
            "packed for ...", "distributed by ... ", or "sold by
            ..." to show that the name is not that of the
            manufacturer.
            7. All conditions of the basic registration apply
            equally to distributor products. It is the
            responsibility of the basic registrant to see that all
            distributor labeling is kept in compliance with
            requirements placed on the basic product.

On or about April 28, 2020, McWhorter provided me with

additional Form 8570-5’s for the MAQUAT 10 product with

Paradiso's signature. The forms are dated May 19, 2012 and April

15, 2013. Based on this information and Paradiso’s signatures on

the notices, I believe Paradiso, the president of OCCS, is on

notice that his product must have the same composition as MAQUAT

10, his product must be manufactured and packaged by Mason

Chemical Company, his product must not be repackaged before

being sold or distributed, changes to claims made on MAQUAT 10’s

label are restricted, and that the label must bear the EPA

registration number of MAQUAT 10 followed by a hyphen and OCCS's

company number. 8


      8 Additional EPA 8570-5 forms on file with EPA were signed by Paradiso
on May 14, 2012, and April 15, 2013.


                                     15
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 25 of 46 Page ID #:25



      33.   McWhorter also told me that OCCS has not registered

their current address with EPA as an establishment and therefore

does not have an establishment number. OCCS needs its own unique

establishment number in order to produce pesticides. OCCS cannot

lawfully produce any pesticidal products at its Stanton,

California facility. See, 7 U.S.C. § 136e(a).

      34.   On or about April 20, 2020, I spoke to Eric

Miederhoff, Product Manager in the Antimicrobial Division of EPA

OPP. Miederhoff oversees disinfectant registrations for EPA,

such as MAQUAT 10. Miederhoff conducted a review of the label

provided by the COMPLAINANT. He confirmed that what OCCS had on

its label was not allowed by EPA. If the product is diluted, it

is considered a formulation activity, and the product must be

registered with EPA (refer also to Paragraphs 10 to 12). OCCS is

not registered to formulate or dilute the product. Having only

received a supplemental registration allowing it to be a

distributor of MAQUAT 10, OCCS is only allowed to sell the

product as the originally formulated concentrate, as was the

case under the MAQUAT 10 labeling approved by EPA.

      35.   Miederhoff told me he had the following additional

concerns with OCCS’ sale of the product:

            a.   OCCS is not selling the EPA-approved formulation,

i.e., MAQUAT 10. As a supplemental distributor, they are not

allowed to modify the formulation before they distribute and

sell it.

            b.   The MAQUAT 10 registration provides dilution

directions (by the end user/purchaser) for different levels of



                                    16
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 26 of 46 Page ID #:26



antimicrobial control. For hospitals/medical disinfection, the

registration provides dilution instructions for four ounces of

product per five gallons of water, which equals 625 ppm. For

food contact sanitization, the registration provides dilution

directions for two levels -- one or two ounces of product in

four gallons of water to achieve either 200 or 400 ppm active in

the solution. The concentration of the two active ingredients

listed on the OCCS label provided by the COMPLAINANT (0.5% +

0.5%, for a total of 10,000 ppm) exceeds the tolerance exemption

set by EPA for use of the product for hospitals/medical

disinfection and for food contact sanitization. Food contact

sanitization means for use on hard, non-porous surfaces in

contact with food.

                 i.    In my review of the MAQUAT 10 approved

label, I noted that under the Precautionary Statements section

it states, "HAZARDS TO HUMANS AND DOMESTIC ANIMALS / DANGER.

Corrosive. Causes irreversible eye damage and skin burns.

Harmful if swallowed, inhaled or absorbed through the skin.

Avoid breathing spray mist. Do not get in eyes, on skin or on

clothing. Wear goggles or face shield and rubber gloves and

protective clothing when handling. Wash thoroughly with soap and

water after handling and before eating, drinking, chewing gum,

using tobacco or using the toilet. Remove contaminated clothing

and wash clothing before reuse."

           c.    OCCS does not include directions for use for any

of the uses on the label aside from disinfection. Sanitization,




                                    17
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 27 of 46 Page ID #:27



virucidal, and fungicidal uses should have distinct directions

for use. 40 C.F.R. § 156.10.

            d.   Miederhoff expressed concern for the safety of

having 10,000 ppm of these active ingredients in the product, as

compared with the tolerance level established for these

chemicals pursuant to 40 C.F.R. § 180.940. That provision sets

forth EPA’s tolerance exemptions for active and inert

ingredients for use in antimicrobial formulations, including the

active ingredient chemicals here, DMBAC1 and DMEBAC1. Residues

of these two chemicals are exempted from the requirement of a

tolerance if the concentration of each chemical used in such

antimicrobial formulation is 400 ppm or less.

      36.   On or about April 28, 2020, I spoke with Susan Leslie

("Leslie") of Pilot Chemical Company ("Pilot"), who told me the

following:

            a.   Pilot acquired Mason Chemical Company around

January 2013.

            b.   Approximately a month ago, Leslie received notice

that OCCS was taking MAQUAT 10 and promoting it as an RTU

product. Leslie stated that this was not allowed. Pilot sent

OCCS a cease and desist letter.

            c.   About a week or two ago, Leslie received

additional information including a photograph of the OCCS RTU

bottle.

            d.   Pilot immediately moved to cancel all OCCS

registrations with EPA.




                                    18
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 28 of 46 Page ID #:28



            e.   Leslie stated they were sending a certified

letter to OCCS, but had just received notice that the letter was

being returned. Leslie stated the address they had on file for

OCCS was located in Santa Fe Springs.

      37.   On or about May 4, 2020, I reviewed documents provided

to me by Pilot and learned the following information:

            a.   On or about April 2, 2020, John M. Herrity,

senior stewardship auditor for Pilot, sent an email to Roman

Paradiso at roman@occsinc.com. The email was titled, "CEASE AND

DESIST - Sanitizer/Quat Solution Ready to Use." The email stated

the following:

            My name is John Herrity and I’m the Stewardship
            Auditor at Mason Chemical. It has come to our
            attention via the attached label discovered in the
            marketplace that OCCS Inc. (EPA Co. No. 74439) is
            distributing an unauthorized and unregistered
            pesticide labeled as Sanitizer/Quat Solution Ready to
            Use with the EPA Reg. No. of 10324-63-74439. Mason
            Chemical (EPA Co. No. 10324) has never authorized you
            to produce this product, nor have we ever registered
            any such brand name on your behalf. Our Maquat 10
            basic registration (EPA Reg. No. 10324-63) is not a
            ready-to-use formulation and is only allowed to be
            formulated and distributed as a concentrate in strict
            accordance with all applicable FIFRA regulations. You
            are currently in violation of numerous compliance
            issues which violate EPA and FIFRA regulations
            including, but not limited to, the misbranding and
            distribution of an unregistered pesticide.
            Due to these issues, Mason Chemical does not authorize
            you to produce, package, market, distribute, or offer
            for sale this product, or any other misbranded or
            unregistered Mason Chemical affiliated products, or
            allow any other entities to perform these activities
            on your behalf. We also require any of this product
            still in OCCS Inc.’s control to be disposed of
            according to state, local, and federal regulations.
            I ask that you confirm receipt of this email.



                                    19
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 29 of 46 Page ID #:29



On April 6, 2020, Roman Paradiso replied:

           What your [sic] looking at is a mocked up label, we
           sent to a customer from one of our salesman to see if
           it would work for their use. I have started the
           process with Tracey to get a RTU registration started.
           I do not want to do anything that would jeopardize our
           relationship. I will make sure nothing is produced
           until I get a registration from you guys.

On April 7, 2020, Herrity replied:

           Given the numerous compliance issues we ran across
           back in 2016 with OCCS in which Ms. Cher Daun issued a
           cease and desist, performed a desk audit, and
           subsequent physical audit due to failing the desk
           audit, we certainly have a heightened compliance focus
           around your company. In addition to the label we found
           in the marketplace, we also received word this product
           was being offered for sale for $72/case. During this
           pandemic, there is even a more heightened focus
           surrounding compliance of these registered products
           then normal as the EPA has released a memo and
           additional statements confirming that all applicable
           FIFRA regulations are still required to be followed.
           In addition, they announced specific and additional
           enforcement monitoring surrounding the manufacturing,
           distribution, and importation of these products,
           especially with regards to human health concerns at
           the end-use, applicator, and residential levels, even
           going so far as to say "EPA is also coordinating with
           the U.S. Department of Justice and other federal
           partners to bring the full force of the law against
           those selling fraudulent or unregistered products".
           Current FIFRA fines are just a shade under $20,000 per
           occurrence, meaning levied fines can easily reach six
           and seven figures. As the basic registrant, we can be
           held liable for our supplemental registrant’s
           compliance infractions. I wanted to let you know that
           if we become aware of any major compliance violations
           from OCCS in the future, we will move forward with the
           cancellation of all registered business we have with
           OCCS as the potential liability for reoccurring
           compliance infractions certainly outweigh any
           potential benefits. If you have any questions
           regarding what is allowable under a supplemental
           registration, please reach out to us and ask for
           guidance.


                                    20
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 30 of 46 Page ID #:30




On April 7, 2020, Paradiso replied, "Understood. Thank you."

The Sale of the Unregistered Product and Alterations to Labeling

      38.   On April 22, 2020, EPA-CID SA Daniel Chelko ("Chelko")

conducted an undercover operation to purchase the reformulated

RTU product from OCCS.      Following the undercover operation, SA

Chelko told me the following:

            a.   At OCCS, he spoke to an individual introduced as

"Kenia."

            b.   Kenia told him that OCCS usually sells larger

quantities of the product to customers such as hospitals.

            c.   Kenia told him that the OCCS RTU product kills

coronavirus. 9
            d.   Kenia confirmed the product was made on-site in

the back of the OCCS facility.

            e.   He purchased three boxes of 32-oz. bottles of

"sanitizer" at $72 a box.

            f.   During the undercover operation, SA Chelko noted

glass doors in the front of the building that led to a waiting
area with a door and reception window on the right. Behind the

reception is a wide-open area with a desk and shelf. He also

noted a hallway with more offices. To the side of the main

building is a warehouse. The warehouse is separated by a wall

into two sections. SA Chelko noted an additional office in the

warehouse.



      9 Virucidal claims are antimicrobial in nature and are regulated under
FIFRA. See 7 U.S.C. §§ 136(mm).


                                    21
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 31 of 46 Page ID #:31



            g.   OCCS sold the unregistered pesticidal product to

the undercover SA Chelko, contrary to what Paradiso previously

represented to Pilot (see Paragraph 36).

      39.   Based on my review of the EPA-approved MAQUAT 10

label, and the OCCS RTU label purchased by SA Chelko, I noted

the following:

            a.   The bottles purchased on April 22, 2020 by SA

Chelko, were packaged with different labels from what was

provided by the COMPLAINANT. The new labeling of the product

purchased by SA Chelko changed the name from "Sanitizer/Quat

Solution Ready to Use", to "Quat Solution Ready to Use Cleaner."

            b.   The labeling also removed the supplemental EPA

registration number from the front, but still references the EPA

registration number for MAQUAT 10 as part of the product

explanation.

            c.   The active ingredients alkyl dimethyl benzyl

ammonium chloride and alkyl dimethyl ethylbenzyl ammonium

chloride are listed on the label at 0.04% each.

      40.   As a result, I have concluded that OCCS’s sale of

these bottles to SA Chelko constitutes a sale of an unregistered

and misbranded pesticide in violation of 7 U.S.C.

§ 136j(a)(1)(A) and (E).

      41.   The EPA-approved MAQUAT 10 label has specific

instructions for use of the product in various settings, whereas

the OCCS RTU product purchased by SA Chelko does not provide

dilution instructions or contact times, meaning how long the

product needs to stay on a surface to be effective. The label



                                    22
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 32 of 46 Page ID #:32



does not differentiate between settings and further states, "For

use as a cleaner in food plants, food establishments, food

areas, equipment, homes, hospitals, nursing homes, health care

institutions, schools, food services, and farms." The MAQUAT 10

label specifically has instructions of a 10-minute contact time

for hospital or medical environment claims, and for public

health virucidal claims. The contact times for usage varies from

one minute to ten minutes. Again, the OCCS RTU does not

differentiate or give contact times.

       42.   Additionally, if a purported total 1% active

ingredient concentration on the label provided by the

COMPLAINANT is the equivalent of 10,000 ppm (refer to Paragraph

34.b), the purported 0.08% total active ingredient concentration

(0.04% + 0.04%) on the label obtained by SA Chelko is the

equivalent of 800 ppm. 10 800 ppm still exceeds the active
ingredient level approved by EPA for the MAQUAT 10 product

related to hospital or medical environment claims, public health

virucidal claims, fungicidal claims, and mold and mildew
claims. 11   Thus, the efficacy and safety of this higher level,

which differs from the level EPA approved through the MAQUAT 10

registration process, has not been evaluated nor approved by the

EPA.




      10 1.0% = 10,000 ppm ; 10,000 ppm/X ppm = 1%/0.08% ; 10,000 ppm/X ppm =
12.5 ; X ppm = 10,000 / 12.5 ; X = 800 ppm
      11 The MAQUAT 10 active ingredient level and use directions for these
claims is 4 ounces for every 5 gallons of water, and 10 minutes of contact time.
4 ounces for 5 gallons is approximately 625 ppm.


                                      23
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 33 of 46 Page ID #:33



      43.   On or about May 8, 2020, I spoke to Dr. Kristen

Keteles, a toxicologist with EPA's National Enforcement

Investigations Center ("NEIC"), who told me the following:

            a.    A product that may appear at first to be exactly

like a registered product often will fail the efficacy test

(refer to Paragraph 10) because, for example, an inert

ingredient can block the efficacy of an active ingredient. The

only way to know the efficacy of a product is for that product

to go through the EPA OPP FIFRA registration process which

includes the performance of testing.

            b.   Companies going "rogue," even if they are basing

their products on existing products, pose a problem because the

efficacy of the product is unknown, and potentially may result

in unintended health impacts.

            c.   FIFRA’s registration process exists to protect

consumers and the public and, if the registration process is not

followed, EPA cannot ensure public safety.

      44.   On or about May 5, 2020, I received a report from EPA

NEIC Chemist Daniel Hurlbut, who provided me with the following

information:

            a.   Hurlbut did an analysis of the containers that

were purchased by SA Chelko on or about April 22, 2020.

            b.   Hurlbut’s report states, "According to the

container labels, the active ingredients in this cleaning

product included 0.04 percent (%) alkyl (C12, C14, C16, C18)

dimethy benzyl ammonium chloride (""DMBACl) compounds and 0.04%




                                    24
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 34 of 46 Page ID #:34



alkyl (C12, C14) dimethyl ethylbenzyl ammonium chloride

("DMEBACl") compounds."

            c.    The report also provides, "The removal of the

product label from Container #1 revealed another label attached

to the container. The product name on this inner label was

"Sanitizer/Quat Solution Ready to Use," and an EPA registration
number (10324-63-74439) was present. The active ingredient

content listed on this label was 0.5% DMBACl compounds and 0.5%

DMEBACl compounds." (Affiant note: This second label lists the

same active ingredient content as the label that was previously

provided by the COMPLAINANT).

            d.    Hurlbut’s analysis of the active ingredients

showed a range of 0.054% to 0.028% for total DMBACl content, and

a range of 0.056% to 0.031% for total DMEBACl content, despite

the label listing each of the two active ingredients at 0.04% in

the bottle. 12




      12 Certified limits are required for each active ingredient, per 40
C.F.R. § 158.350, and testing of the OCCS product purchased by SA Chelko
shows that the concentration of the product’s active ingredients vary
greatly. Unless otherwise approved by EPA pursuant to the FIFRA registration
process, for an ingredient present in a formula at less than or equal to
1.0%, the allowed deviation is plus or minus 10% of the "nominal
concentration" (i.e., the amount of the ingredient expected to be present,
per 40 C.F.R. § 158.300). Therefore, even assuming that the OCCS product had
been legitimately registered with and approved by EPA, which it is not, the
product must be within that specific range unless otherwise approved. Thus,
for a product whose label states 0.04% for each active ingredient, such as
the OCCS product purchased by SA Chelko, the standard certified limits as set
forth in the regulation would be 0.036% to 0.044% for each active ingredient.
As demonstrated through NEIC’s sampling, the concentration of active
ingredients in the OCCS product have been found to be outside of the standard
certified limits.


                                     25
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 35 of 46 Page ID #:35



      45.   On or about April 23, 2020, Miederhoff also conducted

a review of the labeling obtained by SA Chelko on April 22,

2020, and provided me with the following information:

            a.    Miederhoff stated the labeling was problematic.

Namely, the labeling refers to pesticides, and the disposal of

pesticides, but lacks a proper EPA registration number for the

product itself.

            b.    There is the reference to MAQUAT 10, meaning it

is a pesticidal product, even though the labeling does not

declare this explicitly. The name of the product is "Quat

Solution" implying it is a form of MAQUAT 10.

            c.    Miederhoff stated OCCS is an unregistered

establishment manufacturing an unregistered pesticidal product.

      46.   I concluded that this constitutes a violation of 7

U.S.C. § 136e and 7 U.S.C. § 136j(a)(1)(A).
Distribution of the Unregistered Product by OCCS

      47.   During the undercover purchase of the product on April

22, 2020, OCCS employee "Kenia" told SA Chelko that OCCS can
ship products. She told SA Chelko that if a person from outside

of California wished to purchase this product, they would have

to contact OCCS via their customer service email,

customerservice@occsinc.com and inquire about placing the order.

      48.   On April 23, 2020, I created an undercover email

account and sent an email to customerservice@occsinc.com asking

for additional information on the Quat product and inquired

about shipping to New Mexico. The reply was sent by "Kenia




                                    26
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 36 of 46 Page ID #:36



Barragan," and provided the company phone number and a cellular

phone number.

      49.   On April 24, 2020, at my direction, EPA-CID SA James

Mercier acting in an undercover capacity located in Denver,

Colorado, called the OCCS phone number, (714) 816-3040, and

spoke with "Kenia" via telephone. The SA Mercier told me the

following regarding his call with Kenia:

            a.   SA Mercier stated he had traded emails the prior

day with her.

            b.   When asked, Kenia stated she, "was not familiar

with the MAQUAT 10 product."

            c.   She said the product, which SA Chelko purchased

on April 22, 2020, is a disinfectant and it can be placed on any

type of hard surface. Kenia stated the product "actually has the

coronavirus listed on there as one of the primary things as

well." Kenia stated the company can ship to New Mexico. She told

SA Mercier the product is RTU.

            d.   Kenia further told SA Mercier that OCCS was

producing approximately 1,200 bottles a day.

            e.   Kenia stated most of their clientele is corporate

janitorial and that, "The product is being distributed to

numerous places whether it, you know, it's hospitals and stuff,

or even restaurants."

            f.   At the conclusion of the phone call SA Mercier

asked for additional information to be sent via email. The

undercover email received a "Technical Bulletin" from Barragan

at customerservice@occsinc.com. The bulletin had OCCS listed at



                                    27
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 37 of 46 Page ID #:37



the bottom. The information at the top of the brochure stated,

"SANITIZER/QUAT RTU," and "READY TO USE SANITIZER - FOOD GRADE -

EPA REGISTERED." (Agent note: This is a false statement because

the OCCS RTU Quat product is not EPA registered).

      50.   I have determined that if OCCS is producing

approximately 1,200 bottles a day, as stated by Kenia, and there

are 12 one-quart containers per case, OCCS is producing enough

product to fill 100 cases a day. At approximately $70 per case

(see Paragraph 18) to $72 per case (see Paragraph 37.e), that is

approximately $7,000 to $7,200 a day. If the facility is

operating at a conservative five days a week, and there are 22

weekdays days in April 2020, that amounts to $154,000 to

$158,400 in April 2020 alone for the sale of a misbranded and

unregistered product.
Search Warrants

      51.   On May 28, 2020, the Hon. Charles F. Eick signed a

search warrant authorizing the search and seizure of information

associated with accounts identified as roman@occsinc.com and
customerservice@occsinc.com that are within the possession,

custody, or control of Microsoft Corporation (See Case No. 20-

MJ-2436). I executed the search warrant that same day.

      52.   Also on May 28, 2020, the Hon. Charles F. Eick signed

a search warrant authorizing the search of OCCS’s business

premises for evidence, contraband, fruits, and/or

instrumentalities of the same FIFRA violations described above

(See Case No. 20-MJ-2432). During the execution of that search

warrant on May 29, 2020, agents learned from OCCS employee M.S.



                                    28
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 38 of 46 Page ID #:38



that Paradiso directed her to scan and then shred various

business documents as needed, typically once a week, and that

most records are stored electronically. During an interview with

Paradiso, agents also learned that OCCS subscribes to the

PROVIDER and that business documents are kept on the SUBJECT

ACCOUNT in the PROVIDER’s “cloud.”

      53.     On May 29, 2020, SA Huntington sent the PROVIDER a

preservation letter requesting that information associated with

the SUBJECT ACCOUNT be preserved for 90 days pursuant to 18

U.S.C. § 2703(f).

      54.    I reviewed documents provided by the PROVIDER on June

11, 2020, and learned the following regarding the SUBJECT

ACCOUNT:

             a.   Customer name: Orange County Chemical Supply;

             b.   Subscriber account number: 871265;

             c.   Length and type of hosting: January 5, 2009 to

present for dedicated hosting; and

             d.   Contact: Roman Paradiso, roman@occsinc.com.

      55.    Other than what has been described herein, to my

knowledge the United States has not attempted to obtain the

contents of the SUBJECT ACCOUNT by other means.

    V.      TRAINING AND EXPERIENCE REGARDING SERVER HOSTING AND
                            COLOCATION FACILITIES
      56.    Based on my training and experience, and from

conversations with other law enforcement officers, I know the

following regarding server hosting and colocation facilities

such as the PROVIDER:




                                    29
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 39 of 46 Page ID #:39



            a.    A data center such as that operated by the

PROVIDER is a facility that offers a range of services to the

public, including colocated dedicated servers, cloud hosting,

and Virtual Private Servers ("VPS").

            b.    In general, a co-location data center is a

facility in which a business can rent physical space,

particularly for computing hardware.        Generally, a colocation

data center will have numerous customer companies’ servers

occupy a single location with segregated areas or floors

dedicated to each business.      A colocation data center generally

provides operational services, such as power, cooling, and

physical security to their customers.

            c.    A VPS provider may lease physical space within a

colocation data center or may own its own space.          A VPS can own

hundreds of computers.      Each of these computers can in turn be

configured to run multiple "virtual machines."          A virtual

machine runs a separate operating system on the same computer,

which allows a single computer to behave like multiple

individual computers.     In total, such a business can be

operating thousands of computers in a relatively small space.

      57.   The customers of these facilities place files,

software code, databases, and other data on the servers hosted

by the service.    To do this, customers connect from their own

computers to the server computers across the Internet.           This

connection can occur in several ways.        In some situations, it is

possible for a customer to upload files using a special web site

interface offered by the hosting company.         It is frequently also



                                    30
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 40 of 46 Page ID #:40



possible for the customer to directly access the server computer

through the Secure Shell ("SSH") or Telnet protocols.           These

protocols allow remote users to type commands to the server.

The SSH protocol can also be used to copy files to the server.

Customers can also upload files through a different protocol,

known as File Transfer Protocol ("FTP").         Servers often maintain

logs of SSH, Telnet, and FTP connections, showing the dates and

times of the connections, the method of connecting, and the IP

addresses of the remote users’ computers.         Servers also commonly

log the port number associated with the connection.          Port

numbers assist computers in determining how to interpret

incoming and outgoing data.      For example, SSH, Telnet, and FTP

are generally assigned to different ports.         A customer or

subscriber of a provider can also store with the provider files,

such as visual basic scripts, SSH and FTP commands, domain

registrations, malware toolkits, notes, and other files, on

servers maintained and/or owned by the provider.          In my training

and experience, evidence of who was using an account may be

found in such information.

           a.    The servers use those files, software code,

databases, and other data to respond to requests from Internet

users for data or other resources from the server.          Commonly

used terms to describe types of files sent by a server include

HyperText Markup Language ("HTML") (a markup language for web

content), Cascading Style Sheets ("CSS") (a language for styling

web content), JavaScript (a programming language for code run on

the client’s browser), and image files.



                                    31
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 41 of 46 Page ID #:41



            b.   Because each computer (virtual or physical) owned

by a VPS provider may be assigned to a different customer and

because each customer is likely to need varying levels of

internet access, a VPS provider will generally assign a static

(constant) IP address to each computer if the customer needs

continued access to the internet, rather than a dynamic

(temporary, changing) IP address.        Furthermore, even if the

computer is assigned a dynamic IP address, the VPS provider

generally has records of which computer was using the dynamic IP

address when provided with a time stamp associated with an IP

address.    In this case, based on the duration of the IP lease

and type of usage, I understand the IP address to be

functionally static.

      58.   In addition to the information stored on the relevant

computer, providers of virtual private servers, colocation data

servers, and similar services will maintain information about

the subscribers of their services, and accounts like the SUBJECT

ACCOUNT.    Subscribers obtain an account by registering with the

provider.    During the registration process, providers generally

ask their subscribers to provide certain personal identifying

information when registering for a virtual private network

("VPN"), domain, or website.       Such information can include the

subscriber’s full name, physical address, telephone numbers and

other identifiers, e-mail addresses, and, for paying

subscribers, means and source of payment (including any credit

or bank account number, online payment information, or

cryptocurrency wallet).      Some providers also maintain a record



                                    32
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 42 of 46 Page ID #:42



of changes that are made to the information provided in

subscriber records, such as to any e-mail addresses or phone

numbers supplied in subscriber records.        In my training and

experience, such information may constitute evidence of the

crimes under investigation because the information can be used

to identify the user(s) of an account.

      59.   Further, in my training and experience, providers of

VPS’s, colocation data servers, and other similar services

typically retain certain transactional information about the

creation and use of each account on their systems.          This

information can include the date on which the account was

created, the length of service, records of login (i.e., session)

times and durations, the types of service utilized, the status

of the account (including whether the account is inactive or

closed), the methods used to connect to the account (such as

logging into the account via the provider’s website), and other

log files that reflect usage of the account.         In addition, such

providers often have records of the IP address used to register

the account and the IP addresses associated with particular

logins to the account.      Because every device that connects to

the Internet must use an IP address, IP address information can

help to identify which computers or other devices were used to

access the SUBJECT ACCOUNT.

      60.   In my training and experience, users of VPS's,

colocation data servers, and similar services will sometimes

communicate directly with the service provider about issues

relating to the account, such as technical problems, billing



                                    33
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 43 of 46 Page ID #:43



inquiries, or complaints from other users.         Providers typically

retain records about such communications, including records of

contacts between the user and the provider’s support services,

as well records of any actions taken by the provider or user as

a result of the communications.       In my training and experience,

such information may constitute evidence of the crimes under

investigation because the information can be used to identify

the user(s) of the SUBJECT ACCOUNT.

      61.   I know from my training and experience that the

complete contents of an account may be important to establishing

the actual user who has dominion and control of that account at

a given time.    Accounts may be registered in false names or

screen names from anywhere in the world with little to no

verification by the service provider.        They may also be used by

multiple people.     Given the ease with which accounts may be

created under aliases, and the rarity with which law enforcement

has eyewitness testimony about a defendant’s use of an account,

investigators often have to rely on circumstantial evidence to

show that an individual was the actual user of a particular

account.    Only by piecing together information contained in the

contents of an account may an investigator establish who the

actual user of an account was.       Often those pieces will come

from a time period before the account was used in the criminal

activity.   Limiting the scope of the search would, in some

instances, prevent the government from identifying the true user

of the account and, in other instances, may not provide a

defendant with sufficient information to identify other users of



                                    34
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 44 of 46 Page ID #:44



the account.     Therefore, the entire contents of a given account

often provides important evidence regarding the actual user’s

dominion and control of that account.        For the purpose of

searching for content demonstrating the actual user(s) of the

SUBJECT ACCOUNT, I am requesting a warrant requiring the

PROVIDER to turn over all information associated with the

SUBJECT ACCOUNT with the date restriction included in Attachment

B for review by the search team.

      62.   Relatedly, the government must be allowed to determine

whether other individuals had access to the SUBJECT ACCOUNT.            If

the government were constrained to review only a small

subsection of an account, that small subsection might give the

misleading impression that only a single user had access to the

account.

      63.   This application seeks a warrant to search all

responsive records and information under the control of the

PROVIDER, which is subject to the jurisdiction of this court,

regardless of where the PROVIDER has chosen to store such

information.

      64.   As set forth in Attachment B, I am requesting a

warrant that permits the search team to keep the original

production from the PROVIDER, under seal, until the

investigation is completed and, if a case is brought, that case

is completed through disposition, trial, appeal, or collateral

proceeding.

            a.    I make that request because I believe it might be

impossible for a provider to authenticate information taken from



                                    35
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 45 of 46 Page ID #:45



the SUBJECT ACCOUNT as its business record without the original

production to examine.      Even if the provider kept an original

copy at the time of production (against which it could compare

against the results of the search at the time of trial), the

government cannot compel the provider to keep a copy for the

entire pendency of the investigation and/or case.          If the

original production is destroyed, it may be impossible for the

provider to examine a particular document found by the search

team and confirm that it was a business record of the provider

taken from the SUBJECT ACCOUNT.
           b.    I also know from my training and experience that

many accounts are purged as part of the ordinary course of

business by providers.      For example, if an account is not

accessed within a specified time period, it -- and its contents

-- may be deleted.     As a consequence, there is a risk that the

only record of the contents of an account might be the

production that a provider makes to the government, for example,

if a defendant is incarcerated and does not (perhaps cannot)
access his or her account.      Preserving evidence, therefore,

would ensure that the government can satisfy its Brady

obligations and give the defendant access to evidence that might

be used in his or her defense.




                                    36
Case 2:20-mj-03177-DUTY Document 1 Filed 07/10/20 Page 46 of 46 Page ID #:46



                             VI.   CONCLUSION
      65.   Based on the foregoing, I request that the Court issue

the requested warrant.




                               Wendy Su, Special Agent
                               U.S. Environmental Protection Agency
                               Criminal Investigation Division

 Subscribed to and sworn before
 me on July 10th, 2020.



 HONORABLE JOHN E. MCDERMOTT
 UNITED STATES MAGISTRATE JUDGE




                                    37
